Case 1:20-cv-05241-GBD Document 33 Filed 01/19/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOES I-IV,
Plaintiffs,
-against-
HARVEY WEINSTEIN et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

fysnc & ‘DY
DOCUMENT
HWRLPOTSOAE A: 8 PUES S
| Te 4 estan caceunr omen neni

NDAaPs FE LER

 

fone
ste ae

    

 

ORDER

20 Civ. 5241 (GBD)

Plaintiffs’ request to adjourn the January 27, 2021 initial conference is GRANTED. The

initial conference is adjourned to March 31, 2021 at 9:30 am. Defendants’ deadline to answer or

otherwise respond to Plaintiffs’ complaint is extended from February 1, 2021 to April 1, 2021.

Plaintiffs’ motion to remand this action to state court, (ECF No. 13), is DENIED without

prejudice to renew such motion upon completion of the parties’ mediation and settlement

discussions.

Dated: New York, New York
January 19, 2021

SO ORDERED.

Y; (ANDe- 6. Dona

 

ie RGE/B. DANIELS
ed States District Judge

 
